CONCURRING OPINION
Johnson, Judge:
Inasmuch as counsel for the plaintiff and the-Government have agreed that “the merchandise in the case at bar is a vegetable substance in a crude condition,” I concur in the conclusion-reached by my associates holding that the product in question is prop*16erly classifiable under duty-free paragraph 1722 as “vegetable substances, crude or unmanufactured, not specially provided for.”
In view of the fact that the collector classified the laurel leaves in question as “herb leaves,” under the provisions of paragraph 781, and assessed duty thereon at the rate of 25 per centum ad valorem prescribed therein for “herb leaves in glass or other small packages, for culinary use,” it is clear to this member of the court that there is no controversy concerning whether or not laurel leaves are herb leaves. The only question, in my opinion, is whether or not such leaves, when imported in bulk, are included within the provisions of that paragraph. If not so classifiable, the product would be dutiable under the provision for a vegetable substance in a crude condition. Paragraph 1722 provides eo nomine for such merchandise. The Court of Customs and Patent Appeals, in the case of United States v. S. B. Penick & Co., 24 C. C. P. A. 436, T. D. 48901, settled the question of the classification of bulk herb leaves in its holding that tarragon leaves, etc., imported in bulk, were excluded from the provisions of paragraph 781, and therefore the laurel leaves in question were erroneously classified under that paragraph.